
	

113 HR 4081 IH: To prohibit funds made available to the Department of Education or the Department of Justice from being used to provide postsecondary courses in prisons.
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4081
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Collins of New York (for himself, Mr. Reed, and Mr. Gibson) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit funds made available to the Department of Education or the Department of Justice from
			 being used to provide postsecondary courses in prisons.
	
	
		1.Prohibition on use of funds for college courses in prisonsNotwithstanding any other provision of law, no funds made available to the Department of Education
			 or the Department of Justice shall be used to provide or assist in
			 providing a postsecondary course to an inmate in a Federal or State
			 prison.
		
